 

Exhibit 10.1

 

EIGHTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN

AND SECURITY AGREEMENT

 

This Eighth Amendment to Revolving Credit, Term Loan and Security Agreement (the
“Amendment”) is made this 21st day of March, 2017 by and among EVINE Live Inc.,
a Minnesota corporation; ValueVision Interactive, Inc., a Minnesota corporation;
VVI Fulfillment Center, Inc., a Minnesota corporation; ValueVision Media
Acquisitions, Inc., a Delaware corporation; ValueVision Retail, Inc., a Delaware
corporation, Norwell Television, LLC, a Delaware limited liability company and
PW Acquisition Company, LLC, a Minnesota limited liability company (each a
“Borrower”, and collectively “Borrowers”); the financial institutions which are
now or which hereafter become a party thereto as lenders (the “Lenders”) and PNC
Bank, National Association (“PNC”), as agent for Lenders (PNC, in such capacity,
the “Agent”).

 

BACKGROUND

 

A.       On February 9, 2012, Borrowers, Lenders and Agent entered into, inter
alia, that certain Revolving Credit, Term Loan and Security Agreement (as same
has been or may be amended, modified, renewed, extended, replaced or substituted
from time to time, the “Loan Agreement”) to reflect certain financing
arrangements between the parties thereto. The Loan Agreement and all other
documents executed in connection therewith to the date hereof are collectively
referred to as the “Existing Financing Agreements.” All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the Loan
Agreement.

 

B.        The Borrowers intend to make, (i) on the Effective Date, a voluntary
prepayment in an aggregate principal amount equal to $9,500,000 (plus all
accrued and unpaid interest and fees (including any prepayment premium or
prepayment fees thereon)) of the GACP Term Loan from proceeds of the Term Loan
Increase (as defined below) and from proceeds of equity contributions (which are
not Term Loan Priority Collateral) to Borrowers (the “March 2017 GACP Voluntary
Payment”) and (ii) after the Effective Date, one or more voluntary prepayments
of the GACP Term Loan (including all accrued and unpaid interest and fees
(including any prepayment premium or prepayment fees thereon)) from proceeds of
equity contributions (which are not Term Loan Priority Collateral) to Borrowers
(the “Additional GACP Voluntary Payments”).

 

C.        The Borrowers have requested and the Agent and the Lenders have agreed
to (i) amend certain terms and provisions contained in the Loan Agreement and
(ii) consent to the March 2017 GACP Voluntary Payment and the Additional GACP
Voluntary Payments, subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1.       Consent. Notwithstanding anything to the contrary set forth in the Loan
Agreement or any Other Document, Agent and Lenders consent to (a) the March 2017
GACP Voluntary Payment to be made on the Effective Date and (b) so long as no
Default or Event of Default shall exist at the time of or after giving effect
thereto, the Additional GACP Voluntary Payments to be made after the Effective
Date.

 



 

 

 

2.       Term Loan. Upon the effectiveness of this Amendment, each Lender,
severally and not jointly, shall reset the Term Loan by making available to
Borrowers an additional Advance thereunder in an amount equal to such Lender’s
Commitment Percentage of the principal amount of $6,000,000.00 (“Term Loan
Increase”). The outstanding principal balance of the Term Loan (including the
Term Loan Increase) as of the date hereof is $16,280,310.18. Notwithstanding
anything to the contrary contained in Section 2.4 of the Loan Agreement, the
reset balance of the Term Loan shall be, with respect to principal, payable as
follows, subject to acceleration upon the occurrence of an Event of Default
under this Agreement or termination of this Agreement: commencing on April 1,
2017 and on the first day of each month thereafter in sixty (60) consecutive
monthly installments of principal each in the amount of $193,813; followed by a
final payment of all unpaid principal and accrued, but unpaid interest due and
payable on the last day of the Term. The Term Loan shall be evidenced by one or
more secured promissory notes (collectively, the “Amended and Restated Term
Note”) in substantially the form attached hereto as Exhibit 2.4. The Term Loan
may consist of Domestic Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as Borrowing Agent may request. In the event that Borrowers desire to
obtain or extend a Eurodollar Rate Loan or to convert a Domestic Rate Loan to a
Eurodollar Rate Loan, Borrowing Agent shall comply with the notification
requirements set forth in Sections 2.2(b) and (d) and the provisions of Sections
2.2(b) through (g) shall apply.

 

3.       Amendment. Upon the Effective Date, the Loan Agreement shall be amended
as follows:

 

(a)       Section 1.2 of the Loan Agreement shall be amended by adding the
following defined term in its appropriate alphabetical order:

 

“Additional GACP Voluntary Payments” shall have the meaning assigned in Section
2.21(d).

 

“Eighth Amendment” shall mean the Eighth Amendment to this Agreement dated as of
March 21, 2017.

 

“Eighth Amendment Effective Date” shall have the meaning given to the term
“Effective Date” in the Eighth Amendment.

 

“March 2017 GACP Voluntary Payment” shall have the meaning assigned in Section
2.21(d).

 

(b)       Section 1.2 of the Loan Agreement shall be amended by deleting the
following definitions in their entirety and replacing them as follows:

 

“Maximum Loan Amount” shall mean (a) the Maximum Term Loan Amount plus (b) the
Maximum Revolving Advance Amount.

 



 2 

 

 

“Maximum Term Loan Amount” shall mean $16,280,310.18.

 

(c)       Section 2.21(d) of the Loan Agreement shall be deleted in its entirety
and replaced as follows:

 

Nothing herein shall restrict the Borrowers’ ability to make and GACP Agent and
GACP Term Loan Lender to receive and retain, payments of principal (scheduled
and mandatory and to the extent PNC Agent has given consent, voluntary),
interest, fees, costs and other Term Loan Obligations (as defined in the
Intercreditor Agreement) in accordance with the terms of the GACP Loan Agreement
(as in effect on the date hereof). In addition, notwithstanding the foregoing or
anything in the Intercreditor Agreement to the contrary, the Borrowers’ shall
(and shall be permitted to make and GACP Agent and GACP Term Loan Lenders shall
be permitted to accept), (i) on the Eighth Amendment Effective Date, a voluntary
prepayment of the GACP Term Loan in the aggregate principal amount equal to
$9,5000,000 (plus all accrued and unpaid interest and fees (including any
prepayment premium or prepayment fees thereon)) (the “March 2017 GACP Voluntary
Payment”) and (ii) after the Eighth Amendment Effective Date, so long as no
Default or Event of Default shall exist at the time of or after giving effect
thereto, one or more voluntary prepayments of the GACP Term Loan (plus all
accrued and unpaid interest and fees (including any prepayment premium or
prepayment fees thereon)) from proceeds of equity contributions (which are not
Term Loan Priority Collateral) to Borrowers (the “Additional GACP Voluntary
Payments”). For the avoidance of doubt, Term Loan Priority Collateral and
proceeds thereof shall be remitted to the payment of loans and obligations under
the GACP Loan Agreement.

 

(d)       Section 7.17 of the Loan Agreement shall be deleted in its entirety
and replaced as follows:

 

7.17.       Prepayment of Indebtedness. At any time, directly or indirectly,
prepay any Indebtedness (other than to Lenders or a Borrower), or repurchase,
redeem, retire or otherwise acquire any Indebtedness (other than the Obligations
or Indebtedness owing to another Borrower) of any Borrower, except (a)
refinancings and refundings of such Indebtedness to the extent permitted
pursuant to this Agreement, (b) payments in the form of Equity Interests (other
than Disqualified Stock) of Evine and (c) subject to the terms of the
Intercreditor Agreement, any refinancing of or other prepayments in respect of
the GACP Term Loan. Notwithstanding the foregoing or anything to the contrary in
the Intercreditor Agreement, Borrowers may also make the (i) March 2017 GACP
Voluntary Payment on the Eighth Amendment Effective Date and (ii) so long as no
Default or Event of Default shall exist at the time of or after giving effect
thereto, the Additional GACP Voluntary Payments.

 



 3 

 

 

(e)       Section 6.5(b) of the Loan Agreement shall be deleted in its entirety
and replaced as follows:

 

(b)       Minimum EBITDA. If at any time during any fiscal quarter commencing
with the fiscal quarter ending on or about January 31, 2017 or during any fiscal
quarter thereafter, (i) an Event of Default is continuing or (ii) Borrowers’
Undrawn Availability is equal to or less than $18,000,000, cause to be achieved
a minimum EBITDA of not less than the following amounts as of the end of the
fiscal quarter immediately prior to the fiscal quarter during which Borrowers’
Undrawn Availability was less than the foregoing amount or during which such
Event of Default occurred and as of the end of each fiscal quarter thereafter
until such Event of Default is waived or Undrawn Availability at all times
during a subsequent fiscal quarter is not less than $18,000,000 (in each case to
be tested for the four quarter period then ending on or about the date specified
below):

 

Quarters Ending Amount January 31, 2017, April 30, 2017, July 31, 2017, October
31, 2017 $14,000,000 January 31, 2018, April 30, 2018, July 31, 2018, October
31, 2018 $16,000,000

 

Each fiscal year thereafter, the EBITDA to be tested in each fiscal quarter
during such year, shall be an amount equal to 115% of the prior fiscal year
covenant amount

 

(f)       Section 13.1 of the Loan Agreement shall be deleted in its entirety
and replaced as follows:

 

13.1       Term. This Agreement, which shall inure to the benefit of and shall
be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until March 21, 2022 (the “Term”) unless
sooner terminated as herein provided. Borrowers may terminate this Agreement at
any time upon ten (10) Business Days’ prior written notice and upon payment in
full of the Obligations other than contingent indemnification Obligations for
which no claim has been asserted and Letters of Credit to the extent such
Letters of Credit have been cash collateralized.

 



 4 

 

 

4.       Representations and Warranties. Each of the Borrowers hereby:

 

(a)       reaffirms all representations and warranties made to Agent and Lenders
under the Loan Agreement and all of the other Existing Financing Agreements and
confirms that after giving effect to any updated schedules all are true and
correct in all material respects as of the date hereof (except to the extent any
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);

 

(b)       reaffirms all of the covenants contained in the Loan Agreement,
covenants to abide thereby until all Advances, Obligations and other liabilities
of Borrowers and Guarantor to Agent and Lenders under the Loan Agreement of
whatever nature and whenever incurred, are satisfied and/or released by Agent
and Lenders;

 

(c)       represents and warrants that no Default or Event of Default has
occurred and is continuing under any of the Existing Financing Agreements;

 

(d)       represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e)       represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

5.       Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent, each in
form and substance satisfactory to Agent (the “Effective Date”):

 

(a)        Agent’s receipt of this Amendment fully executed by the Borrowers;

 

(b)       Agent’s receipt of a fully executed amendment to the GACP Loan
Agreement;

 

(c)       Agent’s receipt a fully executed amendment to the Intercreditor
Agreement;

 

(d)       Agent’s receipt of fully executed Amended and Restated Term Loan Notes
(“Notes”);

 



 5 

 

 

(e)       Agent’s receipt, for the benefit of the Lenders, of an amendment fee
in the amount of $175,000, in immediately available funds, which fee shall be
fully earned as of the date of this Amendment, non-refundable and not subject to
pro-ration;

 

(f)       Agent shall have received a secretary and incumbency certificate for
each Borrower identifying all authorized officers with specimen signatures, a
certificate of no change to the organizational documents of each Borrower, and
authorizing resolutions of each Borrower authorizing the execution of this
Amendment and the Notes and the transactions contemplated herein;

 

(g)       Agent shall have received the executed legal opinion of Damon Schramm,
Esq., in form and substance satisfactory to Agent which shall cover such matters
incident to the transactions contemplated by this Amendment as Agent may
reasonably require and each Borrower hereby authorizes and directs such counsel
to deliver such opinions to Agent and Lenders;

 

(h)       Agent shall have received Uniform Commercial Code, judgment and state
and federal tax lien searches against Borrowers showing no Liens on any of the
Collateral, other than Permitted Encumbrances;

 

(i)       Agent shall have received a closing certificate signed by the Chief
Financial Officer of each Borrower dated as of the Effective Date, stating that
(i) all representations and warranties set forth in the Loan Agreement and the
Other Documents are true and correct in all material respects on and as of such
date after giving effect to the updated schedules, except to the extent such
representation or warranty was expressly made as of an earlier date, in which
case, such representation and warranty was true and correct in all material
respects on and as of such earlier date, (ii) each Borrower is on such date in
compliance in all material respects with all the terms and provisions set forth
in the Loan Agreement and the Other Documents and (iii) on such date no Default
or Event of Default has occurred or is continuing; and

 

(j)       Agent’s receipt of such other documents as Agent or counsel to Agent
may reasonably request.

 

6.       Further Assurances. Each of the Borrowers hereby agrees to take all
such actions and to execute and/or deliver to Agent and Lenders all such
documents, assignments, financing statements and other documents, as Agent and
Lenders may reasonably require from time to time, to effectuate and implement
the purposes of this Amendment.

 

7.       Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

8.       Reaffirmation of Loan Agreement. Except as modified by the terms
hereof, all of the terms and conditions of the Loan Agreement, as amended, and
all other of the Existing Financing Agreements are hereby reaffirmed and shall
continue in full force and effect as therein written.

 



 6 

 

 

9.       [Reserved].

 

10.       Miscellaneous.

 

(a)       Third Party Rights. No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.

 

(b)       Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

 

(c)       Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.

 

(d)       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

 

(e)       Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.

 

 7 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 



BORROWERS: EVINE LIVE INC.                   By:         Name: Timothy Peterman
    Title: Chief Financial Officer             VALUEVISION INTERACTIVE, INC.    
              By:         Name: Timothy Peterman     Title: Chief Financial
Officer             VVI FULFILLMENT CENTER, INC.                   By:        
Name: Timothy Peterman     Title: Chief Financial Officer            
VALUEVISION MEDIA ACQUISITIONS, INC.                   By:         Name: Timothy
Peterman     Title: Chief Financial Officer             VALUEVISION RETAIL, INC.
                  By:         Name: Timothy Peterman     Title: Chief Financial
Officer             NORWELL TELEVISION, LLC                   By:         Name:
Timothy Peterman     Title: Chief Financial Officer  

 

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]

 



 

  PW ACQUISITION COMPANY, LLC                   By:         Name: Timothy
Peterman     Title: Chief Financial Officer  

 

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]

 

 



AGENT: PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent                  
By:                    Sherry Winick, Vice President             Address:  200
South Wacker Drive, Suite 600     Chicago, Illinois 60606           LENDERS: PNC
BANK, NATIONAL ASSOCIATION, as Lender and as Agent                   By:      
             Sherry Winick, Vice President             Revolving Commitment
Percentage:  77.0%     Term Loan Commitment Percentage: 77.0%             THE
PRIVATEBANK AND TRUST COMPANY, as Lender                   By:       Name:      
Title:               Revolving Commitment Percentage:  23.0%     Term Loan
Commitment Percentage: 23.0%  

 

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]

 

 